hORDER
Respondent is the subject of five counts of formal charges filed in 2001. The charges involve numerous violations of the Rules of Professional Conduct and generally allege that respondent neglected legal matters, failed to communicate with clients, failed to account for or refund unearned legal fees, knowingly made false statements to a tribunal and to third persons, falsified evidence, and engaged in criminal conduct. Respondent failed to answer or otherwise reply to the formal charges, and accordingly, the factual allegations contained therein were deemed admitted and proven by clear and convincing evidence. The disciplinary board has recommended to this court that respondent be permanently disbarred. Respondent now seeks to permanently resign from the practice of law in lieu of discipline.
Having considered the Petition for Voluntary Permanent Resignation from the Practice of Law filed by Gerald A. Bos-worth, Louisiana Bar Roll number 3283, and the concurrence thereto filed by the Office of Disciplinary Counsel,
IT IS ORDERED that the request of Gerald A. Bosworth for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5(c) of the Rules of Professional Conduct, as amended March 24, 2004.
IT IS FURTHER ORDERED that Gerald A. Bosworth shall be permanently, prohibited from practicing law in Louisiana or in any other jurisdiction in which he is |2admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be -permanently prohibited from seeking admission to the practice of law in any jurisdiction.